Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office Action is in response to the Applicant’s communication filed on 2 July 2020.  In virtue of this communication, claims 1-20 are currently presented in the instant application.  

Information Disclosure Statement(s)
The information disclosure statement(s) (IDS) submitted on 7/2/2020, 3/26/2021, and 9/1/2021 is/are in compliance with the provisions of 37 CFR 1.97 and 1.98.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wan (Publication No.: KR 20160121298 A, herein known as D1, supplied with this Office Action and referenced in the IDS submitted on 3/26/2021).
With respect to claim 1, D1 discloses a camera module comprising: 
a lens holder accommodating a lens module therein (lens barrel 10 and guide member 20, in combination; Fig. 3); 
a housing accommodating the lens module and the lens holder therein (base 30); 
a shake correction unit comprising first and second magnets, disposed in the lens holder, and first and second coils disposed to face the first and second magnets (shake correction unit 70 formed on base 30 with second coils 72 and second magnets 13; “The anti-shake drive portion 70 of the present embodiment includes a second PCB 71 fixed to the side wall 31 of the base 30 and a second coil 72 coupled to one side of the second PCB, It is possible to drive the guide member 20 and the lens barrel 10 in the direction perpendicular to the optical axis. A second magnet 13 may be provided on three sides of the lens barrel 10 and a plurality of second magnets supported by the lens barrel may be arranged to face the second coil 72 so as to face each other.”; any two of the three magnets and coils can be considered the first and second magnets and coils); 
a focusing unit comprising a third magnet, disposed in the lens module, and a third coil disposed on a first substrate disposed on the lens holder (autofocusing drive unit 50 comprising first coil 52 and first magnet 12; “The auto focusing drive unit 50 of this embodiment includes a first PCB 51, a first coil 52 coupled to one side of the first PCB 51, and a second coil 52 connected to the other side of the first PCB 51, And a yoke 53 fixed by connecting a pair of leg portions 23 at one side of the yoke 53.  One of the plurality of magnets of the lens barrel 10, that is, the first magnet 12, can be arranged to face the first coil 52 provided on one side of the guide member 20 so as to face each other.”); and 
a plurality of ball members configured to support movement of the lens module in a direction perpendicular to an optical axis (ball members 60; “This second ball member 60 comes into contact with one side of the base 30 and can roll in the receiving groove 26 when the guide member 20 moves on the base in the direction perpendicular to the optical axis.”), 
wherein the lens module, the lens holder, the third magnet, and the third coil are moved together in the direction perpendicular to the optical axis, by driving force of the shake correction unit (“The anti-shake drive portion 70 of the present embodiment includes a second PCB 71 fixed to the side wall 31 of the base 30 and a second coil 72 coupled to one side of the second PCB, It is possible to drive the guide member 20 and the lens barrel 10 in the direction perpendicular to the optical axis.”).

With respect to claim 2, D1 further discloses a camera module wherein the first substrate is moved in the direction perpendicular to the optical axis, by the driving force of the shake correction unit in a state in which a portion of the first substrate is connected to the housing (PCB 51 is moved along with the guide member 20 and is connected to the housing in the broadest reasonable interpretation of the word connected; PCB 51 also appears to be connected to the base as seen in Fig. 2 and would be obvious to one of ordinary skill in the art that a connection for power purposes would need to be utilized, regardless of the broad “connected” language).

With respect to claim 9, D1 further discloses a camera module wherein the lens module comprises a lens barrel and a carrier coupled to the lens barrel, and wherein a rolling member is disposed between the carrier and the lens holder (lens barrel 10 and guide member 20, respectively, ball members 40 are disposed in between as seen in Figs. 3, 4).

With respect to claim 10, D1 further discloses a camera module wherein a stopper, covering at least a portion of an upper surface of the carrier, is disposed on the lens holder (stopper 14).

With respect to claim 11, D1 further discloses a camera module wherein the stopper comprises a protrusion covering an upper portion of the rolling member (stopper 14; “In order to prevent the first ball member (40) interposed between the lens barrel (10) and the guide member (20) from being separated from each other, a stopper (14) for restricting the movement range of the first ball member Can be installed.”).

With respect to claim 12, D1 further discloses a camera module wherein the third coil is disposed closer to an optical axis of the lens module than the first and second coils (see Fig. 3).

With respect to claim 13, D1 further discloses a camera module wherein the shake correction unit further comprises a frame for guiding the movement of the lens module, wherein the frame, the lens holder, and the lens module are moved together in a first axis direction perpendicular to the optical axis, by driving force generated by the first magnet and the first coil, and wherein the lens holder and the lens module are moved in a second axis direction perpendicular to the optical axis, by driving force generated by the second magnet and the second coil (elastic members 80; “Such an elastic member 80 can elastically support the guide member or the base when the guide member 20 is moved in the direction perpendicular to the optical axis with respect to the base 30”).

With respect to claim 14, D1 discloses a camera module comprising: 
a lens holder accommodating a lens module therein; 
a housing accommodating the lens module and the lens holder therein; 
a shake correction unit comprising first and second magnets, disposed in the lens holder, and first and second coils disposed to face the first and second magnets; 
a focusing unit comprising a third magnet, disposed in the lens module, and a third coil disposed on a first substrate disposed on the lens holder; and 
a plurality of ball members configured to guide movement of the lens module in a direction perpendicular to an optical axis, 
wherein the first substrate is moved in the direction perpendicular to the optical axis, by driving force of the shake correction unit in a state in which a portion of the first substrate is connected to the housing (see rejection of claims 1 and 2 above).

With respect to claim 15, D1 further discloses a camera module wherein the lens module, the lens holder, the third magnet, and the third coil are moved together in the direction perpendicular to the optical axis, by the driving force of the shake correction unit (see rejection of claims 1 and 2 above, this limitation was the final limitation of claim 1).

With respect to claim 18, D1 further discloses a camera module comprising: 
a lens holder disposed in a housing and configured to move in first and second directions perpendicular to an optical axis direction relative to the housing; 
a lens module disposed in the lens holder and configured to move in an optical axis direction relative to the lens holder (lens barrel 10 and guide member 20, in combination; Fig. 3); 
a substrate disposed on the lens holder comprising a body portion configured to move with the lens holder and a connection portion connected to the housing (PCB 51); and 
a driving coil disposed on the body portion to face a driving magnet on the lens module to drive the lens module in the optical axis direction (coil 52).

With respect to claim 20, D1 further discloses a camera module further comprising first and second magnets, disposed in the lens holder, and first and second coils disposed to face the first and second magnets to drive the lens holder in the first and second directions (shake correction module described in the rejection of claim 1 above).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 3-8, 16-17, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over D1 as applied to claims 1, 14, and 18 above, and further in view of Minamisawa (Publication No.: WO 2015045792 A1, herein known as D2, provided with this Office Action and cited in the IDS submitted on 9/1/2021).
With respect to claim 3, D1 does not disclose a camera module wherein the first substrate comprises a body portion, provided with the third coil, and an extension portion bent to extend from the body portion (there appears to be no bent portion).
D2 teaches a substrate for a movable gimbal that connects for power transfer with advantages of being flexible and being able to support the gimbal in a floating configuration without breaking (“Here, when the movable module 10 swings about a midway position of the movable module 10 in the Z-axis direction, the movable module 10 swings around the rear side in the optical axis direction from the rear side in the optical axis direction. Since the displacement amount of the movable module 10 is large, the displacement amounts of the routing portions 1840 and 1920 of the flexible wiring boards 1800 and 1900 provided on the rear side in the optical axis direction of the movable module 10 are also large. However, in this embodiment, the flexible wiring boards 1800 and 1900 extend from the lead portions 1861, 1871, and 1921 on one side + Y in the Y-axis direction from the optical axis L to the other side −Y in the Y-axis direction from the optical axis L. First extending portions 1862, 1872, 1922, first bending portions 1863, 1873, 1923 which are bent toward the rear side in the optical axis direction on the distal end side of the first extending portions 1862, 1872, 1922, and the first Second extending portions 1864, 1874, and 1924 extending from the bending portions 1863, 1873, and 1923 toward one side + Y in the Y-axis direction are provided. Further, the fixing portions 1865, 1875, and 1925 connected to the fixing body 20 in the second extending portions 1864, 1874, and 1924 are located on one side + Y in the Y-axis direction from the optical axis L. For this reason, since the dimension from the drawer | drawing-out part 1861,1871,1921 of the flexible wiring board 1800,1900 to the fixing | fixed part 1865,1875,1925 is long, when the movable module 10 rock | fluctuates, it moves from flexible wiring board 1800,1900 to a movable module. The force applied to 10 is small. Therefore, the movable module 10 can be swung appropriately, so that shake such as hand shake can be corrected appropriately.” Examiner’s emphasis).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the camera module of D1 by replacing the flat PCB of D1 with the flexible circuitry as taught by D2 to allow for a stable electronic connection even when the displacement of the gimbal is large (see above).

With respect to claims 4-8, the combination above appears to meet all the limitations of the claimed invention (first extension 1873, second extension 1864, connection portion 1880 which is connected to flexible wiring substrate 1900 “In this embodiment, the width dimension of the routing portion 1920 is slightly smaller than the width dimension of the slit 1850 of the flexible wiring board 1800, and the routing section 1920 extends inside the slit 1850 when viewed from the Z-axis direction. It is connected to the end 1880 of the flexible wiring board 1800. For this reason, power supply to the coil 560 is performed via the connector 117. In addition, the width dimension of the routing portion 1920 is smaller than the width dimension of the first belt-shaped portion 1860 and the second belt-shaped portion 1870.”, and the substrates are moved in both directions when the gimbal is moved).

With respect to claims 16-17, see rejection of claims 3-8 above.

With respect to claim 19, see rejections of claims 3-8 above.



Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Min et al. (Publication No.: US 2019/0162930 A1) discloses an actuator for a camera module that uses both an AF and shake correction in combination.
Cheong (Publication No.: US 2016/0269644 A1) discloses an actuator for a camera module that uses both an AF and shake correction in combination.
Lim et al. (Publication No.: US 2016/0154204 A1) discloses an actuator for a camera module that uses both an AF and shake correction in combination.
Park et al. (Publication No.: US 2015/0296112 A1) discloses an actuator for a camera module that uses both an AF and shake correction in combination.

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANA HANCOCK whose telephone number is (571)270-7547.  The examiner can normally be reached on 10AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Laballe can be reached on (571) 272-1594.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Clayton E. LaBalle/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        
/D.H/Examiner, Art Unit 2852
5/21/2022